Case 18-12476-JDW     Doc 65   Filed 12/06/19 Entered 12/06/19 16:33:18     Desc Main
                               Document     Page 1 of 2


             IN THE UNITED STATES BANKRUPTCY COURT FOR
                 THE NORTHERN DISTRICT OF MISSISSIPPI

IN THE MATTER OF:                                          CHAPTER 13 CASE NO.:

TERRY ADAMS                                                18-12476-JDW

TRUSTEE’S LIMITED OBJECTION TO MOTION TO APPROVE SETTLEMENT AND
  APPLICATION FOR ALLOWANCE OF CONTINGENCY FEES AND EXPENSES

      COMES NOW Locke D. Barkley, the Chapter 13 Trustee (the “Trustee”) by

and through counsel, and files this Limited Objection to the First Supplemental

Motion for Approval of Settlement and Compromise (Dkt. #55) and Application for

Allowance and Payment of Contingency Fees and Expenses (Dkt. #56) (the

“Motions”); and in support thereof states as follows:

      The Trustee has no objection to the amount of the settlement and payment of

the medical liens or the payment of the contingency fees and expenses as requested

in the Motions; however, all settlement proceeds must be remitted to the Trustee for

disbursement.

       WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon

notice and hearing that this Court grant the Motion, subject to the limitations above,

and for such other relief to which the Trustee and this bankruptcy estate may be

entitled.
Case 18-12476-JDW     Doc 65   Filed 12/06/19 Entered 12/06/19 16:33:18       Desc Main
                               Document     Page 2 of 2


      Dated: December 6, 2019
                                        Respectfully submitted,

                                        LOCKE D. BARKLEY
                                        CHAPTER 13 TRUSTEE

                                 By:     /s/ W. Jeffrey Collier
                                        ATTORNEYS FOR TRUSTEE
                                        W. Jeffrey Collier (MSB 10645)
                                        Melanie T. Vardaman (MSB 100392)
                                        6360 I-55 North, Suite 140
                                        Jackson, Miss. 39211
                                        (601) 355-6661
                                        ssmith@barkley13.com

                            CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I
electronically filed the foregoing with the Clerk of Court using the CM/ECF system,
and I hereby certify that I either mailed by United States Postal Service, first class,
postage prepaid, or electronically notified through the CM/ECF system, a copy of
the above and foregoing to the Debtor, attorney for the Debtor, the United States
Trustee, and other parties in interest, if any, as identified below.

      D. Reid Wamble, Esq.
      Special Counsel for the Debtor

      Dated: December 6, 2019

                                        /s/ W. Jeffrey Collier
                                        W. JEFFREY COLLIER
